Citation Nr: 1027200	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  09-11 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1967 to October 1970.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a September 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The issue of entitlement to service connection for COPD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Bilateral hearing loss did not begin during service or within one 
year of separation and has not been shown by competent medical 
evidence to be related to service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
are not met.  38 U.S.C.A. §§ 1110, 1112, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in February 2007, which substantially complied with the 
notice requirements for service connection claims.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Service Connection for Bilateral Hearing Loss

The Veteran is seeking service connection for bilateral hearing 
loss, which he contends he suffers as a result of noise exposure 
in service.  Specifically, he reports that his shipboard berthing 
and duty areas were located underneath 8-inch gun mounts and that 
the noise of aircraft landings was constant.  He states that 
hearing protection was not used on the ship.  His Form DD214 
indicates that his military occupation was that of stock clerk.  
The Veteran asserts that he had no significant occupational noise 
exposure after service.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, including 
organic diseases of the nervous system such as sensorineural 
hearing loss, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 C.F.R. §§3.307(a), 3.309(a) (2007).

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies at 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies at 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active military 
service in order for service connection to be granted.  38 C.F.R. 
§ 3.385 does not prevent a claimant from establishing service 
connection on the basis of post-service evidence of hearing loss 
related to service when there were no audiometric scores reported 
at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 
89 (1992).  The regulation does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any disability, 
that a current disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that pertinent to 
service.  38 U.S.C.A. §§1110 and 1131; 38 C.F.R. §§ 3.303 and 
3.304; Hensey, 5 Vet. App. at 159-60.


In the present case, the Veteran's service treatment records 
reflect that an audiological evaluation was conducted during his 
entrance physical examination in September 1966, in which pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20) 
10 (20)
10 (20)
10 (15)
LEFT
10 (25) 
10 (20)
10 (20)
10 (20)
10 (15)

Speech recognition ability was not noted.

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute (ANSI).  
In order to facilitate data comparison, the ASA standards have 
been converted to ISO-ANSI standards and are represented by the 
figures in parentheses.) 

There is no record of any complaints of hearing loss or ear 
injury in service, and there is no evidence that the Veteran was 
entered into a hearing conservation program.  A whispered voice 
test was conducted during his separation physical examination in 
September 1970.  The Veteran's hearing was found to be 15/15 in 
both ears, which is normal.  Smith v. Derwinski, 2 Vet. App. 137 
(1992).  No complaints of hearing loss were noted.

The Veteran was afforded a VA audiological evaluation in February 
2007.  He reported that he did not recall having hearing loss in 
service, although he worked near a gun mount.  He used ear 
protection during firing, but the noise was still very loud.  He 
denied any occupational or recreational noise exposure as a 
civilian.  He had no history of tinnitus.  Pure tone thresholds, 
in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
20
30
LEFT
5
15
10
20
40

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The examiner diagnosed mild sensorineural 
hearing loss above 3000 Hz bilaterally.  
The examiner opined that the Veteran's hearing loss is not caused 
by noise exposure in service but is more likely associated with 
aging.  He observed that the Veteran's job duties in service did 
not appear to involve excessive noise, and hearing loss did not 
occur in service.  The examiner stated that, since the Veteran's 
hearing loss is mild now, it would be logical to assume that his 
hearing was better 35 years ago when he separated from service 
and was most likely within normal limits. 

The Board must assess the credibility and weight of all the 
evidence to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a determinative 
issue, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

After careful consideration, the Board concludes that service 
connection is not warranted for the Veteran's claimed bilateral 
hearing loss.  Initially, the Board notes that the most recent VA 
examination did not show that his hearing in the right ear to be 
so impaired as to constitute a hearing loss disability under the 
relevant VA regulation.  Although the evidence does demonstrate 
that he currently has mild high frequency hearing loss in the 
left ear, the preponderance of the evidence does not support a 
finding that hearing loss is related to service.  The Veteran is 
competent to describe his experiences in service, as well as his 
symptoms that are capable of lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (2007).  Although his documented 
military occupation does not necessarily entail noise exposure, 
his account of noise exposure from weapons fire and aircraft is 
not implausible.  However, even if noise exposure is conceded, 
there is still no competent evidence establishing that hearing 
loss began in service.  The Veteran did not complain of hearing 
loss in service or at separation.  Furthermore, he does not 
contend that the condition began in service; rather, he asserts 
that noise exposure in service caused his hearing loss which 
developed later.  The Board acknowledges that service connection 
is not precluded for hearing loss that first met the regulation's 
requirements after service where the evidence indicates that it 
is the result of an injury or disease incurred in service.  
Hensley, 5 Vet. App. at 159-60.  That is not the case here.  
Other than the Veteran's own contentions, there is no evidence in 
the record to support a finding that hearing loss is related to 
service.  As a layperson, the Veteran is not competent to offer a 
medical opinion as to the cause of his disabilities.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The only competent 
medical opinion of record indicates that the Veteran's hearing 
loss is age-related.  Therefore, service connection for hearing 
loss must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

A review of the record discloses the need for further 
development.  The Veteran is seeking service connection COPD, 
which he contends results from exposure to asbestos in service.  
He reports that he was aboard a ship which contained asbestos in 
the pipe insulation and flooring.  The Veteran asserts that he 
was personally assigned to remove the asbestos flooring without 
any type of protective equipment.  He contends that he sought 
treatment for bronchitis as early as 1975; however, no records 
are available before 1996.  Service treatment records are silent 
for any complaints of lung disabilities or breathing disorders. 

The claims file contains private treatment records which reflect 
that asthma and bronchitis with reactive airway disease were 
diagnosed in April 1996.  A private treatment record dated in May 
2001 notes that the results of a recent pulmonary function test 
(PFT) are consistent with an obstructive defect, the etiology of 
which is unknown.  

VA Adjudication Procedure Manual Rewrite (M21-1MR) provides that 
VA must determine whether military records demonstrate evidence 
of asbestos exposure during service, develop whether there was 
pre-service or post-service occupational and other asbestos 
exposure, and determine whether there is a relationship between 
asbestos exposure and the claimed disease.  For many asbestos 
related diseases the latency period varies from ten to forty-five 
or more years between first exposure and development of disease.  
M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9. 

Service personnel records support that the Veteran served aboard 
the USS Ticonderoga.  Development has not been completed to 
determine whether the Veteran's job duties actually required him 
to handle asbestos.  Therefore, a remand is required.  

The Veteran was afforded a VA examination with a nurse 
practitioner in May 2007, who diagnosed mild restrictive defect 
with nonspecific mild parenchymal lung scarring.  She opined that 
the condition is at least at likely as not caused by asbestos 
exposure in service.  Later that month, the Veteran was examined 
by a VA M.D., who opined that the Veteran's pulmonary functions 
"present no definite evidence for" COPD.  The examiner 
concluded that "definite evidence of asbestos related lung 
damage - with a likelihood of fifty percent or better - has not 
been established."  The examiner also noted that the Veteran's 
private treatment records were not available for review.  

This opinion is inadequate because it does not adhere to the 
correct standard for determining whether a condition may be 
related to service.  The examiner appears unwilling to render a 
diagnosis and repeatedly notes that there is no "definite 
evidence" of asbestos-related lung damage.  The question of what 
type of lung disability, if any, the Veteran has is separate from 
the question of whether such condition is etiologically related 
to service.  In the opinion of record, these issues are conflated 
and the actual diagnosis is unclear.  On remand, the Veteran must 
be afforded another VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to 
develop evidence of whether the Veteran was 
exposed to asbestos during service, to 
specifically include seeking information as 
to whether asbestos was present on the USS 
Ticonderoga and whether his job duties 
involved working with or near asbestos.  The 
RO should make a determination of whether 
and to what extent the Veteran was exposed 
to asbestos in service.

2.  Thereafter, schedule the Veteran for an 
appropriate VA examination to determine the 
nature and likely etiology of his claimed 
lung disability.  The claims file must be 
made available to the examiner for 
review.  The RO should inform the examiner 
whether asbestos exposure in service has 
been confirmed.  All indicated tests and 
studies must be performed, and a 
comprehensive social, and occupational 
history are to be obtained.  The examiner 
should provide a diagnosis for any pathology 
found.  Based on the examination and review 
of the record, the examiner should then 
provide an opinion as to whether it is at 
least as likely as not (i.e., at least 50 
percent probability) that any diagnosed lung 
disability is related to any incident of 
service, to include asbestos exposure, if 
confirmed.  

A complete rationale is requested for 
any opinion expressed.  If the requested 
opinion cannot be provided without resort to 
speculation, the examiner should so state and 
explain why an opinion cannot be provided 
without resort to speculation.

3.  Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issue on appeal.  If the 
claim remains denied, the RO should issue a 
supplemental statement of the case and 
afford the Veteran and his representative an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).




 Department of Veterans Affairs


